          Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 1 of 35 Page ID #:1

 AO 91 (Rev. ll/11) Criminal Complaint


                               UNITED STATES DISTRICT COURT
                                                       for the
                                                                                                         FILED     i s
                                                                                               CLERK,U:S. G31STRiCT~r`U~tT
                                            Central District of California
                                                                                                                        f
                                                                                                      OCT x'2018
  United States of America
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                  V.                                                                          BY                     DEPUTY

                                                                 Case No.
  CHRISTOPHER LAZENBY,

                  Defendants)                                            ~N~J o2 ~ ~
                                          CRINIINAL COMPLAINT

         I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

 On or abo~he dates) of September 5, 2018, in the county of Los Angeles in the Central District of California,
             ~.~,
 flip defend~rt(s) violated:
             ~~_
           C~~le Section                                         Offense Description
            `~
 --i       21tLT.S.~.~_§ 843(a)(3)                               Obtaining a controlled substance by
              ~_ - :_                                            misrepresentation, fraud, forgery,
              `'                                                 deception, or subterfuge

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         D Continued on the attached sheet.


                                                                                       i sf
                                                                               Complainant's signature

                                                                        Erwin M. Benedicto, Special Agent
                                                                                Printed name and title
  Sworn to before me and signed in my presence.
                                                                                     STEVE KIM
  Date                 Or Z/18
                                                                                  Judge's signature


  City and state: Los Angeles, California                             Hon. Steve Kim, U.S. Magistrate Judge
                                                                                Printed name and title




~~
 Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 2 of 35 Page ID #:2



                                T L~L'~TTTTTTT




     I, Erwin M. Benedicto, being duly sworn, declare and state

as follows:

                            I. INTRODUCTION

     1.     I am a Special Agent ("SA") of the U.S. Drug

Enforcement Administration ("DEA"), currently assigned to the

DEA Diversion Group 1 at the Los Angeles Field Division Office.

Until May 25, 2018, I was assigned to the DEA Enforcement Group

1 at the Honolulu District office in Honolulu, HI, and have

employed by the DEA since July 15, 2012.         Prior to my employment

with DEA, I was employed as an attorney in private practice in

Los Angeles, California.      I have received specialized training

from DEA in federal drug law enforcement.          I have been involved

in numerous drug-related arrests, numerous search warrants, and

surveillances.     I have debriefed numerous narcotics traffickers

following their arrest.      I have participated in drug trafficking

investigations in which court-authorized wire interception was

utilized.     During this time, I have become knowledgeable with

the enforcement of state and federal laws pertaining to

narcotics and dangerous drugs.        Based on this experience, I have

become well versed in the methodology utilized in narcotics

trafficking operations, the specific types of language used by

narcotic traffickers, the unique trafficking patterns employed

by narcotics organizations and their patterns of drug abuse.

                        II. PURPOSE OF AFFIDAVIT

     2.     This affidavit is made in support of a criminal

complaint against Christopher LAZENBY ("LAZENBY") for a
 Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 3 of 35 Page ID #:3




violation of 21 U.S.C. ~ 843(a)(3) (obtaining a controlled

substance by misrepresentation, fraud, forgery, deception, or

subterfuge).    Specifically, on or about September 5, 2018, at a

pharmacy located in Los Angeles County, within the Central

District of California, LAZENBY filled a fraudulent and

counterfeit prescription for controlled substances, which was

purportedly issued by a doctor who was in fact an identity theft

victim, and which was issued in the name of a false alias

(initials B.S.) used by LAZENBY.

     3.    This affidavit is also made in support of an

application for warrants to search the following premises

(collectively, the "SUBJECT PREMISES") for evidence of

violations of 21 U.S.C. §§ 841(a)(1) and 846 (distribution of a

controlled substance, possession of a controlled substance with

intent to distribute, and related attempt and conspiracy), 21

U.S.C. ~ 843(a)(3) (obtaining a controlled substance by

misrepresentation, fraud, forgery, deception, or subterfuge), 18

U.S.C. ~~ 1341, 1347, and 1349 (mail fraud, health care fraud,

and related conspiracy), 18 U.S.C. ~ 1028A (aggravated identity

theft), 18 U.S.C. ~ 1028(a) (unlawful possession, trafficking,

production, and use of false identification documents and

document-making implements):

           a.    The premises known as Room 2522, at the Residence

Inn by Marriot, located at 3701 Torrance Blvd., Torrance,

California ("the SUBJECT HOTEL ROOM").

           b.    A 2007 silver BMW, model 6501 coupe bearing

California license plate 6BSN182 ("the SUBJECT VEHICLE").



                                        2
 Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 4 of 35 Page ID #:4




     4.    The SUBJECT HOTEL ROOM and the SUBJECT VEHICLE are

further described in Attachments A(1) and A(2), which are

incorporated as though fully set forth herein.         The items to be

seized are set forth in Attachment B, which is incorporated as

though fully set forth herein.

     5.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrants and do

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                   III. STATEMENT OF PROBABLE CAUSE

     6.      I am part of a team of agents investigating

Christopher LAZENBY for fraudulently submitting online requests

to change physicians' DEA registration information to reflect

that their (the physicians') places of practice were addresses

that were, in fact, mailboxes or a motel room controlled by

LAZENBY, as part of what investigators believe is a scheme by

LAZENBY and unknown conspirators to fraudulently acquire

controlled drugs via counterfeit prescriptions issued under the

names of the identity theft victim doctors.l         Investigators are



     1 A DEA registration number is the number that authorizes
physicians, pharmacists, or other practitioners to lawfully
prescribe, dispense, or otherwise distribute controlled drugs,
or to order controlled drugs.


                                        3
 Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 5 of 35 Page ID #:5




presently aware of at least eight doctors or physician's

assistants whose DEA registration information was recently

changed online to reflect that the respective doctor's place of

practice is either mailbox #224 at the UPS Store located at 2202

S. Figueroa St., Los Angeles, California, or mailbox #836 at the

UPS Store located at 335 E. Albertoni St., Carson, California.

Investigators are also aware of a ninth doctor whose DEA

registration information was recently changed online to reflect

a practice location address at what investigators have

determined is in fact room 323 at the Motel 6 at 5101 West

Century Blvd., Inglewood, California.        Those identity theft

victims are referred to collectively as "the identity theft

victim doctors," and, where relevant, individually by initials

E.S., J.D., J.S., J.K., K.H., and M.R.        During the

investigation, we learned that LAZENBY is also personally

filling counterfeit prescriptions for controlled drugs, both for

himself in the false alias B.S., and for third parties, which

were purportedly written by the identity theft victim doctors

and bear such doctors' forged signatures.

     7.    LAZENBY's criminal rap sheet reflects that, in

November 2015, LAZENBY sustained felony convictions for

possession of a controlled substance for sale, in violation of

California Health and Safety Code Section 11378, and

Transportation/Sale of a Controlled Substance, in violation of

California Health and Safety Code Section 11379(a), for which

LAZENBY received a sentence that includes three years' formal

probation.   Investigators have spoken with LAZENBY's probation



                                       D
 Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 6 of 35 Page ID #:6




officer, who verified that LAZENBY remains under probation and

that the terms of LAZENBY's probation include a standard

warrantless search condition.      (Accordingly, the instant search

warrants may not be required under the Fourth Amendment.)

     8.    On August 14, 2018, DEA Diversion Investigator ("DI")

Evangelina Alvarez spoke with the owner of UPS Store 4672

located at 2202 S Figueroa St., Los Angeles, California.           The

store owner stated that mailbox #224 at the location was rented

to the name of a person with initials J.N.         The owner also

stated that he (the owner) has refused packages for J.N. because

the packages were marked as being in the care of ("C/O") other

individuals.

           a.    I have reviewed records for the rental of mailbox

#224 obtained from the UPS Store, including United States Postal

Service Form 1583 ("Application for Delivery of Mail Through

Agent"), which show:

                 i.    When applying to rent mailbox #224, the

individual posing as J.N. provided as identification a

Connecticut driver's license number xxxxx9400 and a Department

of the Navy identification card both in the name of J.N., and

both bearing a photograph of the same male individual.           I have

compared copies of those identification cards to California

Department of Motor Vehicle ("DMV") records for LAZENBY, and

observed that he is the person shown in the photographs of

"J.N." on the cards.

                 ii.   The telephone number provided on the Form

1583 for mailbox #224 is (424) xxx-2288.        I have reviewed



                                        5
 Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 7 of 35 Page ID #:7




records obtained from AT&T/Cingular Wireless for that phone

number, which identify LAZENBY as the phone's subscriber,

financially liable party, and billing party.

                 iii. The Form 1583 also identifies J.N.'s address

as 645 W 9th St., Los Angeles, California.          As discussed below,

investigators have interdicted multiple parcels shipped to a UPS

store mailbox at that address, from a mail order pharmacy,

containing controlled drugs that, I submit, were fraudulently

acquired by LAZENBY using counterfeit prescriptions in the names

of the identity theft victim doctors.

                 iv.   I have reviewed an e-mail provided by the

owner of UPS Store 4672 that was sent from the renter of mailbox

#224.   In the email, "J.N." stated that he had two or three

packages on the way for relatives that were addressed C/O him

and that he did not want the packages refused by the store like

the earlier ones just mentioned.       The e-mail stated that he

("J.N.") had mailboxes at two other UPS Stores and "neither of

them has a problem with me receiving packages addressed to C/O

[J.N.], so I didn't know about your rule."          The e-mail further

explained that one of the packages was for his grandfather's

heart medication and the other was kidney medication for his

roommate's cat, and that they desperately need both.

           b.    I have learned that, on July 18, 2018, another

person (initials S.S.) was arrested by Los Angeles Police

Department ("LAPD") officers, who then conducted a parole or

probation search of his residence.           During the search, the

officers found controlled drugs (illicit and prescription), as



                                        ~~
 Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 8 of 35 Page ID #:8




well as prescription pads in the names of third party doctors.

The officers also seized a Connecticut driver's license

#xxxxx9400 in the name of initials J.N.        (I have observed a copy

of the seized driver's license and recognize that the photo of

J.N. is LAZENBY.)     S.S. told the officers that his roommate,

LAZENBY, had moved out of the premises five or six days earlier.

       9.   On August 16, 2018, I spoke with the owner of UPS

Store 5824 located at 335 E Albertoni St. #200, Carson,

California.      He told me that on July 25, 2018, mailbox #836 at

the location was rented in the name of a person with initials

J.N.    When applying to rent mailbox #836, "J.N." provided as

identification the same Connecticut driver's license and Navy

identification card that was used to rent mailbox #224 at UPS

Store 4672, as discussed above.

            a.     I reviewed the records for the rental of mailbox

#836, including the United States Postal Service Form 1583

("Application for Delivery of Mail Through Agent").          That form

has a signature purporting to be by J.N.        The address listed for

J.N. on the form 1583 is 645 W 9th St., Los Angeles, California,

and the form identifies J.N.'s telephone numbers as (424)xxx-

2287 and (424)xxx-2288.      (As noted above, this was also "J.N."'s

address on the Form 1583 on renting mailbox #224, and the 2288

phone number is subscribed to LAZENBY and was also provided on

renting mailbox #224.)      Also listed on the form as an

"undersigned" is a person with initials B.S.; a discussed below,

this is the same name in the SUBJECT HOTEL ROOM is rented.




                                        II
 Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 9 of 35 Page ID #:9




           b.    Here again, I have compared the copies of the

identification cards used to rent mailbox #836 to California DMV

records for LAZENBY, and I recognized that the LAZENBY is the

person shown in the photographs for the cards.

     10.   On August 15, 2018, I spoke with an employee at the

Motel 6 located at 5101 West Century Blvd., Inglewood,

California, who told me an individual identifying himself as

J.N. checked into the motel using what she believed was a

counterfeit Connecticut driver's license.        The employee, who

told me that she is familiar with Connecticut driver's licenses,

informed J.N. that his driver's license appeared to be

counterfeit.    I reviewed records provided by the employee

showing that "J.N." checked into the motel on July 16, 2018 and

stayed two nights.    The employee provided copies of what I

recognize to be the same identification documents described

above, i.e., the Connecticut driver's license and the Navy

identification card each in the name of "J.N." and bearing

LAZENBY's image.    The employee further told me that J.N. also

answered to the name B.S.

     11.   On August 21, 2018, I and DEA contractor Patrick

Leonard went to UPS Store 4977 located at 645 W. 9th St., Los

Angeles, California, to determine whether LAZENBY maintained a

mailbox at that location.      Staff at the UPS Store confirmed that

LAZENBY maintained mailbox #243 at that location.          Moreover, I

reviewed the documents related to that mailbox (e.g.,

"Application for Delivery of Mail Through Agent" and "Mail

Service Agreement"), which show "Christopher Lazenby" (LAZENBY)
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 10 of 35 Page ID #:10




as the customer and mail recipient for mailbox #243.          I viewed a

copy of the California identification card associated with the

mailbox, which I recognized also depicts LAZENBY.

            a.   Staff at the UPS Store informed me that the

facility had three parcels for delivery to mailbox #243.           These

parcels were: (i) one UPS Next Day Air Saver Envelope bearing

tracking number 1Z 2EF 878 13 2555 9089, "[J.C.], 866-216-5449,

645 W. 9th St. # 110-243, C/O Chris Lazenby, Los Angeles, CA

90015-1640"; (ii) one USPS Signature Tracking Envelope bearing

tracking number 9302 1201 8490 0306 7570 63, addressed to

"[L.H.D.], 645 W. 9th St. # 110-243, C/O C Lazenby, Los Angeles,

CA 90015-1640"; and (iii) one FedEx Standard Overnight Envelope

bearing tracking number 4488 5506 6589, addressed to "[J.C.],

645 W. 9th St. # 110-243, C/0 Chris Lazenby, Los Angeles, CA

90015-1640".

            b.   Staff at the UPS Store showed me the three

parcels.    There was an approximately two inch rip in the side of

the FedEx parcel, through which I was able to observe that the

FedEx parcel contains three pharmacy pill bottles; labeling on

one bottle showed that it contained hydrocodone (a Schedule II

narcotic commonly known by the brand names Vicodin and Norco),

labeling on a second bottle showed that it contained Adderall (a

Schedule II amphetamine), and I was not able to read the label

on the third bottle.

            c.   I was able to observe the name of the prescribing

doctor shown on the pharmacy labels for the two bottles noted

above.     It is the name of one of the doctors whose DEA



                                        D
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 11 of 35 Page ID #:11




registration information regarding practice location was

recently changed as described above.

           d.    The address for the shipper for each of the three

parcels was "4750 E. 450 South, Whitestone IN 46075".          On August

21, 2018, DI Alvarez conducted an Internet search of that

address and observed that it is associated with a retail

pharmacy, Express Scripts Pharmacy, Inc., which is registered

with DEA # FE4301468.

           e.    Based on my observations and the other facts

herein, I took custody of the three parcels in anticipation of

seeking a search warrant.

     12.   On August 22, 2018, the Hon. Michael R. Wilner, United

States Magistrate Judge, issued a search warrant for the above

parcels (Case No. 18-MJ-02192).       DI Desiree P. Wang and I then

searched the three parcels.

           a.    The FedEx parcel contained: (i) one bottle of

hydrocodone/acetaminophen Tab 10/325 (brand names Vicodin or

Norco), 28 tablets; (ii) one bottle Vyvanse Caps 70 mg (generic

name lisdexamfetamine dimesylate), 180 tablets; and (iii) one

bottle amphetamine mix 30 mg (brand name Adderall), 180 tablets.

These are all Schedule II controlled substances.

           b.    The UPS parcel contained: (i) one bottle

alprazolam 1 mg (brand name Xanax), 270 tablets.          Alprazolam is

a Schedule IV controlled substance.

           c.    The USPS parcel contained: (i) one bottle

hydromorphone HCL 8 mg (brand name Dilaudid), 42 Tablets; and




                                       10
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 12 of 35 Page ID #:12




(ii) one bottle amphetamine mix 20 mg (Adderall), 180 tablets.

These are all Schedule II controlled substances.

           d.    Each of the parcels also contained an invoice

from Express Scripts Pharmacy, Inc.         Two of the invoices

identifies the prescriber as J.K., while the other identifies

the prescriber as K.H.     As noted above, both J.K. and K.H. are

among the doctors whose identities are believed to have been

stolen by LAZENBY.     DI Alvarez later spoke with J.K., during

which he verified that he never saw the patients named on the

seized drugs, nor did they issue prescriptions for the seized

drugs.   (Investigators have not yet interviewed K.H.)         The

labeling on the seized bottles and the pharmacy invoices showed

that each of the drugs were purportedly prescribed to one of the

"patients" named on the envelopes, that is, L.H.D. or J.C.

     13.   On August 28, 2018, I and DI Alvarez returned to UPS

Store 4977 at 645 W. 9th Street to determine whether any other

parcels had arrived for LAZENBY.       Staff at the UPS Store

informed me that the facility had one parcel for delivery to

mailbox #243.

           a.    Staff at the UPS Store showed me the parcel; it

was a cardboard box, bearing a UPS Next Day Air Saver label with

tracking number 1Z 2EF 878 13 2585 5740.         The parcel was also

addressed to "[L.H.D.]...C/O C LAZENBY".         The USPS parcel that I

interdicted on August 21, as discussed above, was also addressed

to "[L.H.D.]" C/O LAZENBY, which contained amphetamine tablets

and hydromorphone tables, both Schedule II controlled

substances, prescribed by one of the doctors whose DEA



                                       11
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 13 of 35 Page ID #:13




registration information is believed to have been fraudulently

changed.

            b.   The address for the shipper for parcel was "4750

E. 450 South, Whitestone IN 46075", which is the address for

Express Scripts Pharmacy, Inc.      Each of the three parcels seized

on August 21 was also addressed from the same location, as

discussed above.

            c.   Based on my observations and the other facts

herein, I took custody of the parcel in anticipation of seeking

a search warrant.

     14.    On August 29, 2018, the Hon. Steve Kim, United States

Magistrate Judge, issued a search warrant for the above parcel

(Case No. 18-MJ-02287).     DI Alvarez and I then searched the

parcel.

            a.   The parcel contained one bottle of promethazine

with codeine syrup (generic name Phenergan syrup with codeine),

approximately 16 fluid ounces.       Promethazine is a Schedule V

controlled substance.

            b.   The parcel also contained an invoice from Express

Scripts Pharmacy, Inc.     The invoice identifies the prescriber as

K.H., who as discussed above is believed to be one of the

identity theft victim doctors, and who purportedly prescribed

some of the drugs within the parcels I seized on August 21,

2018.     Moreover, as described above, L.H.D. was one of the

patients to whom drugs on August 21 were purportedly prescribed.




                                       12
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 14 of 35 Page ID #:14




     15.   On September 5, 2018, I and DI Alvarez returned to the

UPS Store (Store #4977) at 645 W. 9th Street to determine

whether any other parcels had arrived for LAZENBY.

           a.    Staff at the UPS Store informed me that the

facility had three parcels for delivery to mailbox #243.           These

parcels were: (i) one cardboard box, approximately 7.5" by 6" by

4.5", bearing a UPS Surepost label, with tracking number: 1Z 408

933 YW 2575 4504, addressed to "[L.H.D.], 645 W. 9th St. #110-

243, C/O C Lazenby, Los Angeles, CA 90015-1640"; (ii) one

standard size letter envelope, approximately 4" by 8.5",

containing possible correspondence, mailed from "Norcal Mutual,

1700 Bent Creek Boulevard, Mechanicsburg, PA 17050", addressed

to "LK.H.], M.D., 618 N. 3rd St., Apt. 6, San Jose, CA 95112-

5128"; and (iii) one standard size letter envelope,

approximately 4" by 8.5", containing possible correspondence,

mailed from "2200 E. Devon Ave, Ste. 200, Des Plains, IL 60018-

4501", addressed to "[K.H.], 618 N. 3rd St., Apt. 6, San Jose,

CA 95112-5128."

           b.    The UPS Surepost parcel was addressed to

"[L.H.D.]...C/O C LAZENBY".      The USPS parcel that I interdicted

on August 21 and the UPS parcel that I interdicted on August 28,

as discussed above, were also addressed to "[L.H.D.]" C/O

LAZENBY.

           c.    The address for the shipper for UPS Surepost

parcel was "4750 E. 450 South, Whitestone IN 46075", which as

noted is the address for Express Scripts Pharmacy, Inc.           Each of

the three parcels seized on August 21, and the address of the



                                       13
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 15 of 35 Page ID #:15




parcel seized on August 28, was also addressed from the same

location, as discussed above.

            d.   On September 5, 2018, I performed an Internet

search for "Norcal Mutual, 1700 Bent Creek Boulevard,

Mechanicsburg, PA 17050", which is the address of the mailer of

one of the parcels.     Norcal Mutual is a provider of medical

professional liability insurance.       The letter from Norval Mutual

also has a yellow sticker which states "Notify Sender of New

Address, [K.H.], MD, 110-243, 645 W. 9th St., Ste 110, Los

Angeles, CA 90015-1662".      This address, as described above, is

for LAZENBY's private mailbox.

            e.   On September 5, 2018, I also performed an

Internet search for "2200 E. Devon Ave., Ste. 200, Des Plains,

IL 60018-4501".    It is the address listed for Asset Recovery

Solutions, LLC, which provides debt relief and asset recovery

services.    Like the Norval Mutual envelope described in the

preceding paragraph, the Devon Ave. letter has a yellow sticker

which states "[K.H.]     MD, 110-243, 645 W. 9th St., Ste. 110, Los

Angeles, CA 90015-1662".

            f.    Based on my observations and the other facts

herein, I took custody of the parcels in anticipation of seeking

a search warrant.

     16.    On September 6, 2018, the Hon. Paul L. Abrams, United

States Magistrate Judge, issued a search warrant for the above

parcels (Case No. 18-MJ-02387).       DI Alvarez and I then searched

the parcel.




                                       14
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 16 of 35 Page ID #:16




           a.    The UPS Surepost parcel contained one bottle of

promethazine with codeine syrup (generic name Phenergan syrup

with codeine), approximately 16 fluid ounces.         Promethazine is a

Schedule V controlled substance.

           b.    The UPS Surepost parcel also contained an invoice

from Express Scripts Pharmacy, Inc.         The invoice identifies the

prescriber as K.H., one of the identity theft victim doctors who

purportedly prescribed drugs seized on August 21 and 28, 2018,

as described above.     Moreover, as before, the seized drugs were

purportedly prescribed to L.H.D., who was also one of the

purported patients for the drugs seized on those dates.

           c.    The letter from Norcal Mutual contained a billing

statement addressed to K.H.

           d.    The letter from 2200 E. Devon Ave. contained a

billing statement from Asset Recovery Solutions, LLC, addressed

to K.H.2

     17.   On September 21, 2018, I and DI Alvarez spoke to the

Pharmacist-in-Charge ("PIC") of the Saint Antony Pharmacy,

located at 310 E. Grand Ave., Unit 105, El Segundo, California.

The PIC showed me a total of eight prescriptions in the names of

patients with the initials B.S., K.S., L.S., S.R. and J.H.,

which as described below were filled by or under the supervision

of LAZENBY using the false alias B.S.




     2 Regarding mail matter in fact intended to be delivered to
K.H., investigators intend to notify K.H. and provide a copy of
the seized mail matter to K.H., while preserving the seized mail
matter for evidence.


                                       15
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 17 of 35 Page ID #:17




           a.    I know from the investigation that LAZENBY uses

the false alias B.S.     For example, as discussed below herein,

the SUBJECT HOTEL ROOM is rented by LAZENBY in the name B.S.,

and the name B.S. was also listed in LAZENBY's application to

rent mailbox #836 at the UPS Store located at 335 E. Ablertoni

St.   Moreover, the employee I interviewed at Motel 6 remembered

that the person who was using the name with the initials J.N.

(LAZENBY) also answered to B.S.

           b.    I showed the PIC a picture of LAZENBY.        The PIC

positively identified LAZENBY as B.S.        The PIC described the

circumstances regarding how the eight prescriptions were filled

as follows.

           c.    According to the PIC, on or about August 28,

2018, B.S. (i.e., LAZENBY) came to the pharmacy with a patient

with initials S.R. to fill two prescriptions.

                 i.    One of the prescriptions was for S.R., and

was purportedly issued by M.R. at the "City of Angeles Primary

Care Clinic."    (As noted above, M.R. is one of the identity

theft victim doctors, that is, one of the doctors whose DEA

registration information regarding practice location was

recently changed to an address controlled by LAZENBY;

investigators have not yet interviewed M.R.)         The phone number

associated with S.R. for the prescription is (424) xxx-2288.             I

have reviewed records obtained from AT&T/Cingular Wireless for

that phone number, which identify LAZENBY as the phone's

subscriber, financially liable party, and billing party. Through

this prescription, S.R. obtained 30 pills of 30-mg



                                       16
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 18 of 35 Page ID #:18




dextroamphetamine, 30 pills of 70-mg Vyvanse, and 60 tablets of

30-mg amphetamine salts (brand name Adderall).         These are all

Schedule II controlled substances.

                 ii.   The second prescription was for a person

with initials L.S., who the PIC understood to be B.S.'s

(LAZENBY's) son.    This prescription was purportedly issued by

J.K from the "Helping Hands Community Health Center."          As

discussed above, J.K. is also one of the identity theft victim

doctors, and J.K. was one of the purported prescribers for drugs

seized from the above interdicted parcels.         When DI Alvarez

interviewed J.K., he also verified that he did not authorize or

issue this prescription, nor was L.S. one of his patients.           The

phone number associated with L.S. for the prescription is (310)

xxx-0787.   I have reviewed records obtained from AT&T/Cingular

Wireless for that phone number, which identify LAZENBY as the

phone's subscriber, financially liable party, and billing party.

Through this prescription B.S. obtained 90 tablets of 30-mg

amphetamine salts (brand name Adderall), which as noted is a

Schedule II controlled substance.

            d.   According to the PIC, on or about September 4,

2018, B.S. (LAZENBY) again came to the pharmacy to fill three

new prescriptions in the name of a purported patient with

initials J.H.    The PIC understood B.S. (LAZENBY) to be J.H.'s

"caregiver;" from my training and experience, I know that drug

traffickers will often acquire black market drug stock by

filling fraudulent prescriptions in the names third parties, for

whom the traffickers claim to be "caregivers."         One of the



                                       17
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 19 of 35 Page ID #:19




prescriptions listed B.S. as J.H.'s "emergency contact" and

noted that B.S. is in possession of J.H.'s insurance card.           The

prescriptions were purportedly issued by, respectively, J.D.,

J.K., or E.S., at the "Helping Hands Community Healthcare

Center."   (J.D., J.K., and E.S. are among the identity theft

victim doctors referenced above; E.S. is a physician's

assistant.)     Moreover, the phone number associated with each

prescription is (424) xxx-2288, which as noted above is

subscribed to LAZENBY.     Through these prescriptions B.S.

obtained 180 pills of 15-mg Oxycodone HCL, 30 pills of 10-mg

Fluoxetine HCL, 60 pills of 37.5~mg Phentermine, 90 pills of 10-

mg Diazepam, 60 pills of 30-mg Amphetamine Salts, and 60 pills

of 30-mg Adderall XR.     Oxycodone, amphetamine salts, and

Adderall are Schedule II controlled substances; diazepam and

phentermine are Schedule IV controlled substances; and

fluoxetine is a non-controlled prescription drug.

           e.     According to the PIC, on or about September 5,

2018, B.S. (LAZENBY) came to the pharmacy to fill three

additional prescriptions.      One prescription was issued to B.S.,

the second to K.S. (whom the PIC understood to be B.S.'s wife),

and the third prescription to J.H.       The prescriptions were

purportedly written by J.D. or E.S. at the "Helping Hands

Community Healthcare Center."

                  i.   The phone number associated with the

prescription for B.S. is (310) xxx-0787, which as described

above is subscribed to LAZENBY.       Through this prescription B.S.

obtained 90 pills of 10-mg Diazepam, 30 pills of 10-mg Zolpidem
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 20 of 35 Page ID #:20




Tartrate (brand name Ambien), and 90 pills of 30-mg amphetamine

salts (brand name Adderall).      Diazepam and Ambien are Schedule

IV controlled substances, and Adderall is a Schedule II

controlled substance.

                 ii.   The phone number associated with the

prescription for K.S. is (424) xxx-2288, which as described

above is subscribed to LAZENBY.       Through this prescription B.S.

obtained 90 pills of 30-mg amphetamine salts (brand name

Adderall), a Schedule II controlled substance.

           f.    The phone number associated with the prescription

for J.H. is (424) xxx-2288, which as described above is

subscribed to LAZENBY.     Through the prescriptions for J.H., B.S.

obtained 180 pills of 15-mg Oxycodone HCL, which as noted is a

Schedule II controlled substance.

           g.    The PIC and the PIC's staff showed me pharmacy

surveillance footage of B.S. picking up some of the

prescriptions described above.       I recognized that the person

shown has the same height, build, and features as LAZENBY.

     18.   On October 1, 2018, DI Alvarez spoke to an employee of

Express Scripts Pharmacy, Inc.      That employee identified

addresses to which LAZENBY had recently received parcels, one of

which was a Residence Inn by Marriot located in Torrance,

California.

     19.   On October 1, 2018, I and DI Alvarez spoke to the

manager and a member of the staff at the Residence Inn by

Marriot, located at 3701 Torrance Blvd., Torrance, California.

I asked whether an individual by the name of B.S. was currently



                                       19
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 21 of 35 Page ID #:21




renting a room at the location.      The manager showed me an

electronic record that showed B.S. was currently staying in Room

2522 (i.e., "the SUBJECT HOTEL ROOM")         I showed the manager a

picture of LAZENBY.     The manager positively identified LAZENBY

as the person using the name B.S. who is staying in Room 2522

(the SUBJECT HOTEL ROOM).      I showed the same picture of LAZENBY

to the staff member who positively identified LAZENBY, stating

that the person in the photograph looks like B.S.         The manager

informed us that B.S. has recently been receiving shipments of

parcels to the hotel, and that B.S. has been dropping of parcels

with the hotel front desk for outbound shipment.         The manager

retrieved logs of parcels that B.S. has received, noted that

they show a large number of inbound parcels; the manager also

stated that the parcels that B.S. had received included parcels

contained printers and laptops.       (Based on the facts herein, I

believe that this is equipment used by LAZENBY to manufacture

counterfeit identification cards and/or prescriptions.)

     20.   I and DI Alvarez then went to the parking lot in front

of Room 2522 (the SUBJECT HOTEL ROOM).        Approximately 10 minutes

later, we observed LAZENBY walk out of the SUBJECT HOTEL ROOM,

down a stairway into the hotel parking lot, and then get into

the front driver seat of the SUBJECT VEHICLE (a silver color BMW

model 650i coupe, bearing California license plate 6BSN182), and

drive away alone.     We ran the SUBJECT VEHICLE's California DMV

records, which showed that it is registered to a third party

(initials C.D.) and had been recently sold in approximately May

2018.   Given the facts herein that LAZENBY has used multiple



                                       20
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 22 of 35 Page ID #:22




false aliases to reserve hotel rooms and post office mailboxes,

I believe that he likewise used a false alias to acquire the

SUBJECT VEHICLE.     In any event, given the facts herein,

including evidence that LAZENBY is traveling to pharmacies to

fill fraudulent prescriptions, I submit that probable cause

exists to search the vehicle being used by LAZENBY for evidence

of the offenses under investigation, even if it is not

registered to him.

     21.   From my training and experience, I know that

prescription drug traffickers often steal the identities of

doctors to, for example, create counterfeit prescription pads in

their names, which the traffickers then use to fill the

prescriptions in the names of third parties (e.g., in patient

names that are in fact false identities, identity theft victims,

or conspirators receiving cash kickbacks in exchange for filling

the prescriptions or allowing their names to be used).

Accordingly, based on the facts herein and on my training and

experience, I believe that LAZENBY is employing fraud and

identity theft to acquire controlled drugs for further black

market sale.    Moreover, from the records that I have reviewed in

this investigation, I have observed that some of the drugs

fraudulently acquired by LAZENBY discussed above were paid for

via cash, whereas others are paid for via insurance.          As to the

latter, I submit that LAZENBY has engaged in insurance fraud,

that is, that he has caused insurers to pay for the filling of

fraudulent prescriptions.




                                       21
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 23 of 35 Page ID #:23




           IV. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

     22.   As used herein, the term "digital device" includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

P1ayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.    Based on my knowledge, training, and

experience, as well as information related to me by agents and

others involved in the forensic examination of digital devices,

I know that data in digital form can be stored on a variety of

digital devices and that during the search of a premises it is

not always possible to search digital devices for digital data

for a number of reasons, including the following:

           a.    Searching digital devices can be a highly

technical process that requires specific expertise and

specialized equipment.     There are so many types of digital

devices and software programs in use today that it is impossible

to bring to the search site all of the necessary technical



                                       22
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 24 of 35 Page ID #:24




manuals and specialized equipment necessary to conduct a

thorough search.    In addition, it may be necessary to consult

with specially trained personnel who have specific expertise in

the types of digital devices, operating systems, or software

applications that are being searched.

           b.    Digital data is particularly vulnerable to

inadvertent or intentional modification or destruction.

Searching digital devices can require the use of precise,

scientific procedures that are designed to maintain the

integrity of digital data and to recover "hidden," erased,

compressed, encrypted, or password-protected data.          As a result,

a controlled environment, such as a law enforcement laboratory

or similar facility, is essential to conducting a complete and

accurate analysis of data stored on digital devices.

           c.    The volume of data stored on many digital devices

will typically be so large that it will be highly impractical to

search for data during the physical search of the premises.           A

single megabyte of storage space is the equivalent of 500

double-spaced pages of text.      A single gigabyte of storage

space, or 1,000 megabytes, is the equivalent of 500,000 double-

spaced pages of text.     Storage devices capable of storing 500 or

more gigabytes are now commonplace.         Consequently, just one

device might contain the equivalent of 250 million pages of

data, which, if printed out, would completely fill three 35' x

35' x 10' rooms to the ceiling.       Further, a 500 gigabyte drive

could contain as many as approximately 450 full run movies or

450,000 songs.



                                       23
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 25 of 35 Page ID #:25




           d.    Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded

onto a hard drive, deleted, or viewed via the Internet.3

Electronic files saved to a hard drive can be stored for years

with little or no cost.      Even when such files have been deleted,

they can be recovered months or years later using readily-

available forensics tools.      Normally, when a person deletes a

file on a computer, the data contained in the file does not

actually disappear; rather, that data remains on the hard drive

until it is overwritten by new data.        Therefore, deleted files,

or remnants of deleted files, may reside in free space or slack

space, i.e., space on a hard drive that is not allocated to an

active file or that is unused after a file has been allocated to

a set block of storage space, for long periods of time before

they are overwritten.     In addition, a computer's operating

system may also keep a record of deleted data in a swap or

recovery file.    Similarly, files that have been viewed on the

Internet are often automatically downloaded into a temporary

directory or cache.     The browser typically maintains a fixed

amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently

downloaded or viewed content.       Thus, the ability to retrieve

residue of an electronic file from a hard drive depends less on

when the file was downloaded or viewed than on a particular



      3 These statements do not generally apply to data stored in
volatile memory such as random-access memory, or "RAM," which
data is, generally speaking, deleted once a device is turned
off .


                                       24
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 26 of 35 Page ID #:26




user's operating system, storage capacity, and computer habits.

Recovery of residue of electronic files from a hard drive

requires specialized tools and a controlled laboratory

environment.    Recovery also can require substantial time.

           e.    Although some of the records called for by this

warrant might be found in the form of user-generated documents

(such as word processing, picture, and movie files), digital

devices can contain other forms of electronic evidence as well.

In particular, records of how a digital device has been used,

what it has been used for, who has used it, and who has been

responsible for creating or maintaining records, documents,

programs, applications and materials contained on the digital

devices are, as described further in the attachments, called for

by this warrant.    Those records will not always be found in

digital data that is neatly segregable from the hard drive image

as a whole.     Digital data on the hard drive not currently

associated with any file can provide evidence of a file that was

once on the hard drive but has since been deleted or edited, or

of a deleted portion of a file (such as a paragraph that has

been deleted from a word processing file).         Virtual memory

paging systems can leave digital data on the hard drive that

show what tasks and processes on the computer were recently

used.   Web browsers, e-mail programs, and chat programs often

store configuration data on the hard drive that can reveal

information such as online nicknames and passwords.          Operating

systems can record additional data, such as the attachment of

peripherals, the attachment of USB flash storage devices, and



                                       25
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 27 of 35 Page ID #:27




the times the computer was in use.       Computer file systems can

record data about the dates files were created and the sequence

in which they were created.      This data can be evidence of a

crime, indicate the identity of the user of the digital device,

or point toward the existence of evidence in other locations.

Recovery of this data requires specialized tools and a

controlled laboratory environment, and also can require

substantial time.

           f.    Further, evidence of how a digital device has

been used, what it has been used for, and who has used it, may

be the absence of particular data on a digital device,.         For

example, to rebut a claim that the owner of a digital device was

not responsible for a particular use because the device was

being controlled remotely by malicious software, it may be

necessary to show that malicious software that allows someone

else to control the digital device remotely is not present on

the digital device.     Evidence of the absence of particular data

on a digital device is not segregable from the digital device.

Analysis of the digital device as a whole to demonstrate the

absence of particular data requires specialized tools and a

controlled laboratory environment, and can require substantial

time.

           g.    Digital device users can attempt to conceal data

within digital devices through a number of methods, including

the use of innocuous or misleading filenames and extensions.

For example, files with the extension ".jpg" often are image

files; however, a user can easily change the extension to ".txt"



                                       26
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 28 of 35 Page ID #:28




to conceal the image and make it appear that the file contains

text.   Digital device users can also attempt to conceal data by

using encryption, which means that a password or device, such as

a "dongle" or "keycard," is necessary to decrypt the data into

readable form.    In addition, digital device users can conceal

data within another seemingly unrelated and innocuous file in a

process called "steganography."       For example, by using

steganography a digital device user can conceal text in an image

file that cannot be viewed when the image file is opened.

Digital devices may also contain "booby traps" that destroy or

alter data if certain procedures are not scrupulously followed.

A substantial amount of time is necessary to extract and sort

through data that is concealed, encrypted, or subject to booby

traps, to determine whether it is evidence, contraband or

instrumentalities of a crime.      In addition, decryption of

devices and data stored thereon is a constantly evolving field,

and law enforcement agencies continuously develop or acquire new

methods of decryption, even for devices or data that cannot

currently be decrypted.

           h.    As discussed herein, based on my training and

experience I believe that digital devices will be found during

the search.     Moreover, I believe that LAZENBY possesses cellular

telephones that include one or more Apple iPhones: records that

I have obtained for the cellular service provider (AT&T) for

(424) xxx-2288, which as noted above is subscribed to LAZENBY,

identifies two separate Apple iCloud e-mail addresses as

LAZENBY's email contact information for the account, including



                                       27
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 29 of 35 Page ID #:29




from records that investigators received from AT&T as recently

as September 6, 2018.

           i.    I know from my training and experience and my

review of publicly available materials that several hardware and

software manufacturers offer their users the ability to unlock

their devices through biometric features in lieu of a numeric or

alphanumeric passcode or password.       These biometric features

include fingerprint-recognition, face-recognition, iris-

recognition, and retina-recognition.       Some devices offer a

combination of these biometric features and enable the users of

such devices to select which features they would like to

utilize.

           j.    If a device is equipped with a fingerprint

scanner, a user may enable the ability to unlock the device

through his or her fingerprints.       For example, Apple Inc.

("Apple") offers a feature on some of its phones and laptops

called "Touch ID," which allows a user to register up to five

fingerprints that can unlock a device.        Once a fingerprint is

registered, a user can unlock the device by pressing the

relevant finger to the device's Touch ID sensor, which on a cell

phone is found in the round button (often referred to as the

"home" button) located at the bottom center of the front of the

phone, and on a laptop is located on the right side of the

"Touch Bar" located directly above the keyboard.          Fingerprint-

recognition features are increasingly common on modern digital

devices.   For example, for Apple products, all iPhone 5S to

iPhone 8 models, as well as iPads (5th generation or later),
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 30 of 35 Page ID #:30




iPad Pro, iPad Air 2, and iPad mini 3 or later, and MacBook Pro

laptops with the Touch Bar are all equipped with Touch ID.

Motorola, HTC, LG, and Samsung, among other companies, also

produce phones with fingerprint sensors to enable biometric

unlock by fingerprint.     The fingerprint sensors for these

companies have different names but operate similarly to Touch

ID.

           k.    If a device is equipped with a facial-recognition

feature, a user may enable the ability to unlock the device

through his or her face.      To activate the facial-recognition

feature, a user must hold the device in front of his or her

face.   The device's camera analyzes and records data based on

the user's facial characteristics.       The device is then

automatically unlocked if the camera detects a face with

characteristics that match those of the registered face.           No

physical contact by the user with the digital device is

necessary for the unlock, but eye contact with the camera is

often essential to the proper functioning of these facial-

recognition features; thus, a user must have his or her eyes

open during the biometric scan (unless the user previously

disabled this requirement).      Several companies produce digital

devices equipped with a facial-recognition-unlock feature, and

all work in a similar manner with different degrees of

sophistication, e.g., Samsung's Galaxy S8 (released Spring

2017) and Note8 (released Fall 2017), Apple's iPhone X (released

Fall 2017).     Apple calls its facial-recognition unlock feature




                                       29
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 31 of 35 Page ID #:31




"Face ID."       The scan and unlock process for Face ID is almost

instantaneous, occurring in approximately one second.

            1.      While not as prolific on digital devices as

fingerprint- and facial-recognition features, both iris- and

retina-scanning features exist for securing devices/data.           The

human iris, like a fingerprint, contains complex patterns that

are unique and stable.       Iris-recognition technology uses

mathematical pattern-recognition techniques to map the iris

using infrared light.       Similarly, retina scanning casts infrared

light into a person's eye to map the unique variations of a

person's retinal blood vessels.       A user can register one or both

eyes to be used to unlock a device with these features.           To

activate the feature, the user holds the device in front of his

or her face while the device directs an infrared light toward

the user's face and activates an infrared-sensitive camera to

record data from the person's eyes.         The device is then unlocked

if the camera detects the registered eye.        Both the Samsung

Galaxy S8 and Note 8 (discussed above) have iris-recognition

features.    In addition, Microsoft has a product called "Windows

Hello" that provides users with a suite of biometric features

including fingerprint-, facial-, and iris-unlock features.

Windows Hello has both a software and hardware component, and

multiple companies manufacture compatible hardware, e.g.,

attachable infrared cameras or fingerprint sensors, to enable

the Windows Hello features on older devices.

             m.     In my training and experience, users of

electronic devices often enable the aforementioned biometric



                                       30
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 32 of 35 Page ID #:32




features because they are considered to be a more convenient way

to unlock a device than entering a numeric or alphanumeric

passcode or password.     Moreover, in some instances, biometric

features are considered to be a more secure way to protect a

device's contents.

     23.   In my training and experience, the person who is in

possession of a device or has the device among his or her

belongings at the time the device is found is likely a user of

the device.   However, in my training and experience, that person

may not be the only user of the device whose physical

characteristics are among those that will unlock the device via

biometric features (such as with Touch ID devices, which can be

registered with up to five fingerprints), and it is also

possible that the person in whose possession the device is found

is not actually a user of that device at all.         Furthermore, in

my training and experience, I know that in some cases it may not

be possible to know with certainty who is the user of a given

device, such as if the device is found in a common area of a

premises without any identifying information on the exterior of

the device.   Thus, it will likely be necessary for law

enforcement to have the ability to require any individual who is

found at the SUBJECT PREMISES and reasonably believed by law

enforcement to be a user of the device to unlock the device

using biometric features in the same manner as discussed in the

following paragraph.

     24.   I also know from my training and experience, as well

as from information found in publicly available materials



                                       31
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 33 of 35 Page ID #:33




including those published by device manufacturers, that

biometric features will not unlock a device in some

circumstances even if such features have been enabled.          This can

occur when a device has been restarted or inactive, or has not

been unlocked for a certain period of time.         For example, with

Apple's biometric unlock features, these circumstances include

when: (1) more than 48 hours has passed since the last time the

device was unlocked; (2) the device has not been unlocked via

Touch ID or Face ID in eight hours and the passcode or password

has not been entered in the last six days; (3) the device has

been turned off or restarted; (4) the device has received a

remote lock command; (5) five unsuccessful attempts to unlock

the device via Touch ID or Face ID are made; or (6) the user has

activated "SOS" mode by rapidly clicking the right side button

five times or pressing and holding both the side button and

either volume button.     Biometric features from other brands

carry similar restrictions.      Thus, in the event law enforcement

personnel encounter a locked device equipped with biometric

features, the opportunity to unlock the device through a

biometric feature may exist for only a short time.           I do not

know the passcodes of the devices likely to be found during the

search.

     25.   For these reasons, if while executing the warrant, law

enforcement personnel encounter a digital device that may be

unlocked using one of the aforementioned biometric features, the

warrant I am applying for would permit law enforcement personnel

to, with respect to every person who is located at the SUBJECT



                                       32
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 34 of 35 Page ID #:34




PREMISES during the execution of the search and who is

reasonably believed by law enforcement to be a user of a

biometric sensor-enabled device that is (a) located at the

SUBJECT PREMISES and (b) falls within the scope of the warrant:

(1) compel the use of the person's thumb- and/or fingerprints on

the device (s); and (2) hold the device s) in front of the face

of the person with his or her eyes open to activate the facial-,

iris-, and/or retina-recognition feature.        With respect to

fingerprint sensor-enabled devices, although I do not know which

of the fingers are authorized to access any given device, I know

based on my training and experience that it is common for people

to use one of their thumbs or index fingers for fingerprint

sensors; and, in any event, all that would result from

successive failed attempts is the requirement to use the

authorized passcode or password.

                             V. CONCLUSION

     26.   For all the reasons described above, there is probable

cause to believe that LAZENBY has committed a violation of 21

U.S.C. ~ 843(a)(3) (obtaining a controlled substance by

misrepresentation, fraud, forgery, deception, or subterfuge),

including or about September 5, 2018.

     27.   Also for all the reasons described above, there is

probable cause to believe that evidence of violations of 21

U.S.C. ~~ 841(a)(1) and 846 (distribution of a controlled

substance, possession of a controlled substance with intent to

distribute, and related attempt and conspiracy), 21 U.S.C.

~ 843(a)(3) (obtaining a controlled substance by



                                       33
Case 2:19-cr-00216-SVW Document 1 Filed 10/02/18 Page 35 of 35 Page ID #:35




misrepresentation, fraud, forgery, deception, or subterfuge), 18

U.S.C. ~~ 1341, 1347, and 1349 (mail fraud, health care fraud,

and related conspiracy), 18 U.S.C. § 1028A (aggravated identity

theft), 18 U.S.C. § 1028(a) (unlawful possession, trafficking,

production, and use of false identification documents and

document-making implements), as described above and in

Attachment B of this affidavit, will be found in a search of the

SUBJECT PREMISES, as further described above and in

Attachments A(1) and A(2) of this affidavit.



                                                   4
                                        Erwin M. Benedicto
                                        Special Agent
                                        Drug Enforcement
                                          Administration


Subscribed to and sworn before me
this 2' day of October, 2018.

             STEVE KIM

UNITED STATES MAGISTRATE JUDGE




                                       34
